Appeal and cross appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered April 12, 2005. The order denied the motion of defendants Jan S. Kublick and Davoli, McMahon and Kublick, EC. for summary judgment dismissing the complaint against them and denied plaintiffs cross motion for partial summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court. Present—Scudder, J.E, Gorski, Martoche, Green and Hayes, JJ.